ELLISON, J.
Plaintiff’s action is for damages resulting to him by reason of being negligently directed by defendant’s servants to get off its train at a station which was not his destination to which he had paid his fare and secured a ticket. The judgment was for plaintiff in the sum of three hundred dollars.
The evidence tended to show that plaintiff was a stranger on the line of defendant’s road and that while entitled to passage to a station called Mora, he was told by defendant’s servants to get off at a place called Dumpville, five miles distant. It was in the night and raining, and plaintiff, being a stranger, accepted the statement of the servant in charge of the train as to Dumpville being Mora. He did not discover the mistake until the train had left. He was then compelled to walk to Mora through mud and rain. He claimed that he contracted rheumatism and suffered pain in consequence. There was no case made for exemplary damages and none were allowed. Practically all of defendant’s instructions were given. Those for plaintiff are not subject to criticism. They were general in terms, including damages to be allowed. But being correct as given, if defendant desired more specific directions it should have asked them. This is now the rule established by the Supreme Court and repeatedly followed by the courts of appeals. [Browning v. Railroad, 124 Mo. 71; Harmon v. Donohoe, 153 Mo. 275; Robertson v. Railroad, 152 Mo. 393.] And defendant did so in this case.
*389Plaintiff’s claim for enhancement of damages by reason of rheumatism was disallowed by the court on account, as is said, of his imprudent conduct while walking to Mora. If he believed an injustice was done him he was entitled to a cross appeal in the case, but he did not adopt that course and therefore stands as acquiescing.
Taking the case as presented, stripped of consequential injury, there can be no doubt that the verdict of $300 was excessive, and we have concluded to require a remittitur of one hundred dollars. In this view it is not necessary to discuss authorities cited by the respective counsel. If, therefore, plaintiffs make that remittitur within fifteen days, the judgment will be affirmed.
All concur.